Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the recitation "an other" (line 5) should be replaced by -- another --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., US 2017/0001571.
Regarding Claim 1, Cho et al. disclose a hook device comprising: a holding member 24 [to be attached to an attached member]; and a hook member 22 to be rotatably held by the holding member (24), wherein the holding member (24) has an elastic piece 58a, 58b integrally formed with the holding member (24), the hook member (22) has a rotating shaft 64 rotatably supported by the holding member (24) and a hanger 66 connected consecutively to the rotating shaft (64), 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the hook device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the restraining device disclosed by Cho et al. (US 2017/0001571), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Cho et al. disclose the hook device according to claim 1, [wherein the attached member or the holding member is provided with a 
Regarding Claim 4, Cho et al. disclose the hook device according to claim 2, [wherein the attached member is formed with a hole forming the restrictor, the elastic piece is inserted into the hole, and excessive flexure of the elastic piece is restricted by the hole in the raised state of the hook member]. 
Regarding Claim 5, Cho et al. disclose the hook device according to claim 2, wherein the holding member (24) includes a base 54 fixed to the attached member 20, and a cover 52 mounted to the base (54) and holding the hook member (22) between the cover (52) and the base (54), and the elastic piece (58a, 58b) is provided on one of the base and the cover (52), and the restrictor 56 is provided on another of the base (54) and the cover. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677